October 27, 1941. The opinion of the Court was delivered by
This appeal is from an order of his Honor, Judge Thurmond, filed December 5, 1940, which will be reported; it sufficiently states the facts. By it the perfecting of several appeals to this Court is permitted and this judgment will govern all of them.
The exceptions upon which the appeal here is taken have all been considered and are overruled. As stated in the order on circuit, the controversy is controlled by the case of Salleyv. Western Mut. Fire Insurance Co., 177 S.C. 281,181 S.E., 72, and the reasoning and conclusion of the Court, contained in the opinion delivered by the present Chief Justice, need not be now repeated.
The time limitations set forth in the order below shall begin to run upon the date of the filing in the office of the Clerk of the Circuit Court of the remittitur herein.
Affirmed.
MESSRS. ASSOCIATE JUSTICES BAKER and FISHBURNE and MESSRS. ACTING ASSOCIATE JUSTICES L.D. LIDE and A.L. GASTON concur.